DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 04 August 2022, of application filed, with the above serial number, on 19 January 2021 in which claims 1, 3-14, 16-27, 29 have been amended and claim 31 has been added. Claims 1-31 are pending in the application. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: means for receiving and means for transmitting or receiving, means for switching in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification, see [0043], as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim has been amended to :receive a switching message for the UE to switch to utilizing the first bandwidth part or a third bandwidth part, and transmit, based at least in part on receiving the switching message, a confirmation message or a rejection message associated with utilizing the first bandwidth part or a third bandwidth part”. It is indefinite if the second ‘a third bandwidth part’ is the same according to antecedent basis of the first ‘a third bandwidth part’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-11, 14-15, 17, 20-24, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (hereinafter “Ryu”, 2021/0014831) in view of Freda et al (hereinafter “Freda”, 2022/0150730).
As per Claim 1, Ryu discloses a user equipment (UE) for wireless communication, comprising: 
a memory (at least Fig. 3); and 
one or more processors, operatively coupled to the memory (at least Fig. 3), configured to: 
receive configuration information to configure a sidelink channel, to be utilized by the UE to conduct groupcast sidelink communication, with a plurality of bandwidth parts (at least paragraph 155-160; BS 1210 configures a system parameter. The BS 1210 may transmit a parameter for sidelink communication to the transmission UE 1220a and the reception UE 1220b within a cell through system information. The system information may include a System Information Block (SIB) and may be transmitted periodically or on demand. For example, the BS 1210 may transmit information on a sidelink Bandwidth Part (BWP) in which sidelink communication can be performed in its own cell and information on a sidelink resource pool which can be used for sidelink communication within the sidelink BWP; the sidelink BWP may be configured independently; the BS may configure unicast, groupcast, and broadcast communication to be performed in the same resource pool. At this time, different resource pools may be configured according to whether there are Physical Sidelink Feedback Channel (PSFCH) resources for transmitting sidelink feedback information in the resource pool); 
transmit or receive data based at least in part on the plurality of bandwidth parts (at least paragraph 161, 211; the sidelink transmission and reception UEs may perform sidelink transmission and reception within a preconfigured sidelink BWP, and a plurality of sidelink resource pools may be configured within the sidelink BWP); and
switch from utilizing a first bandwidth part, actively utilized by the UE, to utilizing a second bandwidth part (at least paragraph 108, 161, 211, 302-308; RRCReconfiguration; resource pools and BWP being selected based feedback and on various factors including congestion level, channel quality etc between the UE and other UEs).
Ryu fails to explicitly disclose such switch based at least in part on occurrence of a failure associated with the groupcast sidelink communication. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Freda (at least paragraph 4-5, 162, 1274, 1290-1296). Freda teaches, in an analogous art, a WTRU detecting Radio Link Failures RLF and notifying other WRTUs in a groupcast communication of the RLF so as to switch to a different set of resources and/or carrier and/or BWP. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Freda’s BWP switching with Ryu, as Freda teaches when a RLF occurs such a switch enables the SL communication to continue, Freda teaches such an RLF can be declared upon a certain number of consecutive NACKs in response to HARQ feedback, and this would be obvious to incorporate into Ryu’s HARQ feedback and NACK responses such that quality and congestion of Ryu can further declare a failure based upon conditions.

As per Claim 2. The UE of claim 1, wherein each of the plurality of bandwidth parts is respectively associated with one or more resource pools (at least paragraph 211, 155-160; the sidelink transmission and reception UEs may perform sidelink transmission and reception within a preconfigured sidelink BWP, and a plurality of sidelink resource pools may be configured within the sidelink BWP).
As per Claim 4, 17. Freda discloses wherein the one or more processors are further configured to: switch to utilizing the first bandwidth part or a third bandwidth part based at least in part on an expiration of an inactivity timer (at least paragraph 77-83, 4-5, 162, 1274, 1290-1296; under condition of expiry of the inactivity timer, declaring Sidelink Radio Link Failure (SL-RLF)).
As per Claim 7. The UE of claim 1, wherein the one or more processors are further configured to: switch from utilizing an active bandwidth part, actively utilized by the UE, to utilizing another bandwidth part based at least in part on a radio resource control (RRC) reconfiguration message (at least paragraph 108; RRCReconfiguration).
As per Claim 8, 21. The UE of claim 1, wherein the one or more processors are further configured to: receive a switching message for the UE to switch to utilizing the first bandwidth part or a third bandwidth part (at least Freda paragraph 4-5, 162, 1274, 1290-1296). 
As per Claim 9, 22. The UE of claim 1, wherein the one or more processors are further configured to: receive, from a base station or another UE, a switching message for the UE to switch to utilizing the first bandwidth part or a third bandwidth part (at least Freda paragraph 4-5, 162, 1274, 1290-1296). 
As per Claim 10, 23. Ryu discloses using SCI messages for sidelink control information (at least paragraph 165), but fails to explicitly disclose wherein the one or more processors are further configured to: receive a switching message for the UE to switch to utilizing the first bandwidth part or a third bandwidth part, the switching message being received via a medium access control (MAC) message or a sidelink control information (SCI) message. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Freda (at least Freda paragraph 4-5, 162, 1274, 1288-1296; WTRU may inform other WTRUs of the RLF status such as the initiation of a groupcast RLF timer, the occurrence of N individual unicast RLFs associated with RLF processes belonging to a group, or similar. Such information can be sent via a SL-RRC message, SL MAC CE, or SL SCI/PSSCH transmission). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Freda’s SCI or MAC message with Ryu as Freda teaches it being well known to inform other WRTU/UEs of status via SCI and such information can be relayed to switch to another BWP based on the message in the SCI/MAC message.
As per Claim 11, 24. The UE of claim 1, wherein the one or more processors are further configured to: receive a switching message for the UE to switch to utilizing a third bandwidth part, the switching message being associated with a sequence number, and transmit, based at least in part on the switching message, a response message referencing the sequence number (at least Freda paragraph 4-5, 162, 1274, 1288-1296; the network may configure the WTRU by RRC or broadcast signaling with a pattern or sequence of resource pools, such that when the WTRU detects a SL-RLF on one pool, the WTRU switches to the next pool indicated by the configured sequence of resource pools).
As per Claim 31. The UE of claim 1, wherein the failure is associated with carrier sensing performed in connection with the groupcast sidelink communication (at least Ryu paragraph 108, 161, 211, 302-308; RRCReconfiguration; resource pools and BWP being selected based feedback and on various factors including congestion level of resources occupied by other UEs; Freda par. 162; Carrier Sense Multiple Access with Collision Avoidance (CSMA/CA) may be implemented).
Claims 14-15, 20, 27-30 do not, in substance, add or define any additional limitations over claims 1, 2, 7, 31 and therefore are rejected for similar reasons, supra.

Claims 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Freda, further in view of Selvanesan et al (hereinafter “Selvanesan”, 2021/0243762).
Ryu and Freda fail to explicitly disclose wherein the one or more processors are further configured to: switch to utilizing the first bandwidth part or a third bandwidth part based at least in part on an activation or deactivation of a resource pool. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Selvanesan. Selvanesan discloses, in an analogous art, resource pools being activated and UEs communicating on more than one resource pool when additional pools are activated (at least paragraph 221-222, 231, 236). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Selvanesan’s resource pool activations with Ryu and Freda as Selvanesan teaches a UE using at least two resource pools after an activation allows the UE to tx and rx at the same time across pools having different SCSs, overcoming constraints where a when in one pool a UE cannot receive from other pools that are available.

Claims 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Freda, further in view of Chae et al (hereinafter “Chae”, 2021/0105121).
Ryu and Freda fail to explicitly disclose wherein the second bandwidth part is a preconfigured default bandwidth part based at least in part. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Chae. Chae discloses, in an analogous art, a UE configured with a BWP inactivity timer that when expired, the UE switches from an active BWP to a default BWP (at least paragraph 136-141). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Chae’s BWP switching with Ryu and Freda as Chae teaches this would reduce UE power consumption (par. 129) as well as after a time of an active BWP no longer being active going to the default BWP would ensure the UE be properly configured for optimal communication success with another UE on their default BWP.

Claims 6, 12-13, 19, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Freda, further in view of Choi et al (hereinafter “Choi”, 2020/0328865).
As per Claim 6, 19. Ryu and Freda fail to explicitly disclose wherein the one or more processors are further configured to: switch to utilizing the first bandwidth part or a third bandwidth part based at least in part on a number of UEs associated with the groupcast sidelink communication. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Choi. Choi discloses, in an analogous art, when the groupcast sidelink communication is difficult to be performed using only the default SL BWP or when the number of terminals participating in the groupcast sidelink communication is greater than or equal to a threshold, additional SL BWP(s) for the groupcast sidelink communication may be configured (at least paragraph 84-85). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Choi’s additional SL BWP(s) with Ryu and Freda as this would allow bandwidth to be properly allocated with sufficient resources based on the number of UEs that are in the groupcast, with a greater number needed more bandwidth and respectively more or different BWPs. 
As per Claim 12, 25. Ryu and Freda fail to explicitly disclose wherein the one or more processors are further configured to: receive a switching message for the UE to switch to utilizing the first bandwidth part or a third bandwidth part, and transmit, based at least in part on receiving the switching message, a confirmation message or a rejection message associated with utilizing the first bandwidth part or a third bandwidth part. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Choi. Choi discloses, in an analogous art, when the reconfiguration of the SL BWP (e.g., SL BWP list) is not allowed, the terminal #1 may be configured to transmit a message indicating that the reconfiguration of the SL BWP (e.g., SL BWP list) is not allowed to the participating terminal(s) (at least paragraph 114-115, 118, see also 110-113). Choi also discloses when the reconfiguration of the SL BWP(s) is completed, each of the participating terminals may be configured to transmit to the base station a seventh message indicating that the reconfiguration of the SL BWP(s) has been completed (S713). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Choi’s confirmation or rejection with Ryu and Freda as this would inform the entity making the switching request of the status of the switch, preventing the UE not making the switch being on a different SL BWP than other UEs that make the switch.
As per Claim 13, 26. Ryu and Freda fail to explicitly disclose wherein the one or more processors are further configured to: receive a switching message for the UE to switch to utilizing the first bandwidth part or a third bandwidth part, and transmit, based at least in part on receiving the switching message, an assistance information message indicating a preference to utilize a preferred bandwidth part. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Choi. Choi discloses, in an analogous art, when the reconfiguration of the SL BWP is requested, using UE terminal capabilities to determine which SL BWP can be used by the UEs in the groupcast (at least paragraph 88-90). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Choi’s candidate SL BWPs with Ryu and Freda as Choi teaches with a candidate SL BWP being preconfigured, the UE terminals in the groupcast can meet quality of service and other parameters according to their capabilities. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s request that “no further search or examination of the claims is required in this application”. Applicant’s amendment has necessitated a new search based on amended limitations. Also see MPEP 904.03: “so that the second action on the merits can be made final or the application allowed with no further searching other than to update the original search.” And MPEP 904: “Following the first Office action, the examiner need not ordinarily make a second search of the prior art, unless necessitated by amendments to the claims by the applicant in a reply to the first Office action, except to check to determine whether any reference which would appear to be substantially more pertinent than the prior art cited in the first Office action has become available subsequent to the initial prior art search”.
Further, Examiner notes that with respect to the 103 Rejections, see 37 CFR 1.111(b): The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443